Arthur J. Prindle, Esq. Village Attorney, South Nyack
You have asked whether a village may enact a local law authorizing the appointment of ad hoc members to a village zoning board of appeals and planning board where absences of regular members of these boards preclude obtaining the quorum required by law.
Section 7-712(1) of the Village Law authorizes the board of trustees to establish a board of zoning appeals consisting of three or five members and sets forth the procedure for these appointments. Similarly, section 7-718 authorizes the establishment of a planning board. Neither of these provisions authorizes the appointment of ad hoc members to deal with the circumstances you have described. We have not found any provisions of the Village Law authorizing such ad hoc appointments.
In previous opinions of this office, however, we concluded that a village by local law may authorize the appointment of ad hoc members to a zoning board of appeals where absences or conflicts of interest make it impossible to meet quorum requirements (Op Atty Gen Nos. 84-50, 85-55). We relied upon the authority of a village to enact local laws amending or superseding any provision of the Village Law relating to its property, affairs or government or to other matters in relation to which it is authorized to adopt local laws, notwithstanding that such provision is a general law, unless the Legislature expressly has prohibited the adoption of the proposed local law (Municipal Home Rule Law, §10[1][ii][e][3]). We indicated that villages by local law have the authority to adopt zoning regulations and to establish and structure local positions and departments (id., § 10[1][ii][a][1], [a][12], [a][14]). Thus, we concluded that a village may amend section 7-712
of the Village Law by local law to authorize the making of ad hoc appointments. Similarly, we conclude that a village may amend section7-718 of the Village Law to authorize ad hoc appointments to the planning board where necessary to obtain a quorum.
We conclude that a village may enact a local law providing for the appointment of ad hoc members to a planning board or a zoning board of appeals where absences or conflicts of interest make it impossible to obtain the quorum necessary for the conduct of business.